ORDER
In the exercise of its supervisory authority, this Court, on its own motion, allows review as follows: The Court orders the parties to brief and argue the following issues, with the State treated as the appellant and defendant treated as the appellee:
I. Did the Court of Appeals err in reversing and remanding the trial court’s judgment?
II. Does this Court have jurisdiction to hear and decide an appeal taken from a decision of the Court of Appeals arising from a trial court ruling granting or denying a motion for appropriate relief pursuant to N.C.G.S. § 7A-30(2), in light of the provisions of N.C.G.S. § 7A-28(a) and N.C.G.S. § 15A-1422©?
By order of the Court in Conference, this 8th day of December, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 9th day of December, 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M-C. Hacknev Assistant Clerk, Supreme Court of North Carolina